SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Mulk Raj Dass appeals from the judgment of the United States District Court for the Eastern District of New York (Gershon, J.), dismissing his complaint brought pursuant to 42 U.S.C. § 1983 for failure to state a claim. We affirm for substantially the reasons stated in Judge Gershon’s opinion. Dass v. Winkler, et al., 01 CV 6064(NG) (E.D.N.Y. October 9, 2001).
The dismissal of Dass’ § 1983 claim based on the use of improper procedures in revoking his probation is affirmed on the additional ground that the revocation decision has not been reversed or otherwise set aside. See Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).